DETAILED ACTION
Claims 1-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “checking a status of a device in a case where a task to be executed in the device … in the device”, which is unclear what is the relationship between “a device” and “a plurality of devices” in the previous limitation, and whether “a task” refers to “a task” in the previous limitation. “The task” or “said task” should be used if they are the same and “first task” or “second task” should be used to avoid the ambiguous in the claim language. Furthermore, the step “checking a status of a device” would be performed for only one device or for every device of the plurality of devices. Claim 1 further recites the limitations “without transmission of a command for causing the device” and “after transmission of the command for causing the device”, in which it is unclear as to which device “a device”, “a first device” or “a second device” the device refers to. Thus, claim 1 is indefinite.
Claims 5, 6 and 10 suffer the same problem as claim 1 above and therefore are also indefinite.
Claims 2-4, 7-9 and 11-13 depend on claims 1, 6 and 10 above and fail to cure the deficiencies of claims 1, 6 and 10, and therefore are also indefinite.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hoon et al. (KR 20130066259 A) teaches a method for performing a device management command based on performance time and a device are provided to receive a performance result of a management result without the delay of session establishment by delivering the management command to an electronic device through a connection-oriented session and maintaining the session until the completion of the management command.
Kuo et al. (CN 109983748 A) teaches a technology for operating a device tracking service. Physical devices are network addressable and can be addressed by the device tracking service. The device tracking service may be configured to manage/change a state of the physical device via the device representation.
Gong (WO 20111131065 A1) teaches network managing devices and executing tasks on the devices when the devices are in manageable state.
Koski et al. (US 10,163,065 B1) teaches a device management system for scheduling connected devices and personnel for tasks, monitoring the ability of the devices to perform the scheduled task by checking in with the devices based on their uses and locations, and to modify the functioning of the devices according to the tasks scheduled for the devices and their uses.

As to claims 1-13, the prior art of record does not teach or render obvious the limitations recited in claims 1, 5, 6 and 10, when taken in the context of the claims as a whole, specific to checking states of the devices to determine whether when the assigned task to be executed in the devices that is likely to cause a system error in the devices. When determine that a first device could cause a system error when executed the task, first send a command to the first device to cause the first device to be in the state where the task can be executed successfully, then send a command to the first device to execute the task. When determine that a second device is in a state that can execute the task without causing any system error, sending a command to execute the task to the second device without sending a command for causing the second device to be in the state where the task is executable.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 5, 6 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        


DC
August 24, 2022